       Case 2:20-cv-00594-KG-SMV Document 51 Filed 09/16/21 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

ERIC RICHMANN,

              Plaintiff,

v.                                                                No. CV 20-0594 KG/SMV

BNSF RAILWAY COMPANY,

              Defendant.

               ORDER SETTING A TELEPHONIC STATUS CONFERENCE

       IT IS HEREBY ORDERED that a status conference will be held by telephone on

THURSDAY, SEPTEMBER 23, 2021, AT 1:30 P.M. Counsel shall call the AT&T conference

line at 1-888-398-2342, using access code 9614892, to be connected to the proceedings.




                                            ___________________________________
                                            UNITED STATES DISTRICT JUDGE
